 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark-Sprague, Inc.andLocal 252, LithographersandPhotoengraversInternationalUnion,AFL-CIO. Case 14-CA-5120March 10, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 7, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendeddismissalastothem.Thereafter, theGeneralCounsel filed exceptions to the Decision and asupportingbrief,andtheRespondentfiledcross-exceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner to the extent consistent herewith:1.We agree with the Trial Examiner that theRespondentviolatedSection8(a)(1)whenSupervisor Bruno offered employee Menke increasedbenefits to abandon the Union and affiliate with aunion of his craft and instructed Menke to let Brunoknow if he was going to continue his affiliation withthe Union.2.The Trial Examiner found that the RespondentdidnotviolateSection8(a)(5)bywithdrawingrecognitionfrom the Union as alleged by theGeneralCounselsincetheRespondentneveractually granted voluntary recognition to the Union.We disagree with the Trial Examiner's conclusionthat recognition had not been granted.At the luncheon meeting on May 13, 1969,2Union President Creel told Respondent's presidentthat theUnion represented a majority of the'Respondent's exceptions directedto the credibility resolutions of theTrial Examiner are without meritThisBoard will notoverrule the TrialExaminer's resolutionsas to credibilityunless a clearpreponderance of allrelevant evidenceconvinces us that they are incorrect Oh the entire record,suchconclusion is not warrantedhereinStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 2)previouslyunrepresentedcomposing room andletterpressdepartment employees whom it wastherefore entitled to represent under the terms oftheir lithographicunitcontract,andwanted tonegotiateanappropriatecontractsupplement.Respondent's President Fishman suggested they allgo to the plant and talk to Supervisor Bruno. Later,at the plant Fishman and Bruno looked at the cards.Creel stated "there shouldn't be too much of aproblem putting these people under the fringebenefits but we have to negotiate wages." Fishmanraised the problem of paying union wages to adisabled veteran and Bruno raised the matter ofcontinuing occasional work for a retired compositorand asked if the Union could refer a compositorwhen one was needed. The Union indicated theCompanywouldhavetoadvertiseforsuchemployees as it had in the past. At the end of themeeting at the plant Fishman said he would leave itup toBruno.OnMay 28, when a Unionrepresentative called the Respondent, he was toldthat the employees did not want a union.The Trial Examiner concluded as contended byRespondent that when Fishman said he would leavethematter up toBruno,Fishman was referring towhether or not the Respondent would voluntarilyrecognize and bargain with the Union and noagreement on recognition was reached. To thecontrary,we find that the parties h, ' reachedagreement on recognition, when without questioningthe Union's majority status and its contract right toadd these employees to the existing contract unit,they proceeded to discuss the various problemsrequiringdispositionpreparatory to that end.Several were in fact resolved, and there remainedmerely the problems of the wages to be paid andagreement with respect to certain contract terms tobeappliedtotheemployees.3The foregoingexchangeofqueriesand responses shows anacceptanceof recognitionandanattempt tonegotiate resolutions to problems under the contract"Under these circumstances we find that theRespondent onMay 13, 1969, voluntarily andlawfullyrecognized theUnion as the majorityrepresentative of employeesinanappropriate unit.'We herebycorrectthe TrialExaminer'sinadvertent referenceon page 5of the DecisiontoMay 23 as the day the Union requestedrecognition'Whilewe note thatCreel's correctstatementinadvertently misquoted bythe TrialExaminerwas, "Therewas no doubt in my mind wewere notgoing to negotiate a contract," it is clear thatCreel meantthat the partieswere not going to negotiate a contract at the luncheon meeting, but thatthe parties would meet in the future to pursue the contractmatter further'EvenFishman admitted that recognition was not an issueSo, thequestion was ifwe decideditwas convenientfor us to permitthe Lithographersto represent themThere wasno question about amajorityor minorityQ In other words you did notmake any claimsthey did not representa majority?A NoIndeed, other conduct ofRespondentafterthismeetingindicates thatRespondentlater decideditwouldratherdeal with a unionwhich couldsupply referral of skilledemployees and that this was the reason forretraction of the recognition extended181NLRB No. 91 CLARK-SPRAGUE, INC.623Thereafter,Respondent's withdrawal of recognitionata time when the Union continued to be thelawfully recognized representative, and before givingthe bargaining relationship to which it had agreed areasonable time to function, violated Section 8(a)(5)and (1) of the ActsADDITIONAL CONCLUSIONS OF LAWDelete paragraph 2 of the Conclusions of Lawand add the following as paragraphs 2, 3, 4, and 5."2.An appropriateunitofRespondent'semployees for purposes of collective bargaining is aunitof employees in the composing room andletterpressdepartment,butexcludingallotheremployees,officeclericalemployees,guards,professional employees and supervisors, as definedin the Act."3. On May 5, 1969, a majority of the employeesin the above-described unit designated the Union asbargaining representative to represent them incollectivebargainingwithRespondent , regardingwages, hours, and other terms and conditions ofemployment, and on May 13, 1969, the Unionrequested theRespondent to bargain with it onbehalf of these employees."4. On May 28, 1969, and thereafter, Respondentrefused to bargain with the Union in violation ofSection 8(a)(5) and (1) of the Act."5. The aforementioned unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Clark-Sprague, Inc., St.Louis,Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order as so modified:1.Reletter paragraph 1(c) as 1(d) and add thefollowing as paragraph 1(c):"(c)Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofRespondent's employeesinanappropriate unit ofcomposingroomandletterpressdepartmentemployees, regarding wages, hours, and other termsand conditions of employment."2.Reletter paragraph 2(a) as 2(b) and add thefollowing as paragraph 2(a):"(a) Upon request, bargain collectively with Local252,LithographersandPhotoengraversInternationalUnionAFL-CIO, as the exclusiverepresentative of the employees in the appropriate'SimonBrosCo, Inc,173NLRB No135,San Clemente PublishingCorporation,167 NLRB No 2 See alsoKeller Plastics Eastern,Inc ,157NLRB 583unit found herein of composing room and letterpressdepartment employees, but excluding all otheremployees,officeclericalemployees,guards,professional employees, and supervisors, as definedin the Act, with respect to rates of pay, wages,hoursofemployment,andothertermsandconditions of employment, and, if an agreement isreached, to embody such agreement in a writtencontract."3.Add the following to the notice:WE WILL NOT refuse to bargain collectivelywiththeUnion as the exclusive bargainingrepresentative of Respondent's employees in anappropriateunitregardingwages, hours, andother terms and conditions of employmentWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form labororganizations, to join or assist the Union or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purposesof collective bargaining, or other mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL, upon request, bargain collectivelywithLocal252,LithographersandPhotoengravers International Union AFL-CIO, asthe exclusive representative of our employees intheappropriate unit of composing room andletterpress department employees, but excludingallother employees, office clerical employees,guards, professional employees and supervisors,regardingratesofpay,wages,hoursofemployment, and other terms and conditions ofemployment, and, if an agreement is reached,embody it in a written contract.All our employees are free to become or refrainfrombecomingmembersofLocal252,LithographersandPhotoengravers, InternationalUnion AFL-CIO, or any other labor organization.CHAIRMAN MCCULLOCH, dissenting:Unlike my colleagues, I would affirm the TrialExaminer's finding that there was no agreement byRespondent to recognize the Union and hence nosubsequent withdrawal of recognition in violation ofSection 8(a)(5) and (1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner This case wastried at St. Louis, Missouri, on July 31, 1969,' pursuant toa charge filed on May 28, and amended June 25, by Local252,LithographersandPhotoengravers InternationalUnion, AFL-CIO, herein called the Union, and pursuantto a complaint issued on July 3 The primary issues arewhether the Respondent, Clark-Sprague, Inc , hereincalled the Company, (a) granted voluntary recognition to'All dates are in 1969 624DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnion, and thereafter withdrew recognition andunlawfully refused to bargain, and (b) engaged in unlawfulconduct for the purpose of destroying the Union'smajority status, in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE UNIONINVOLVEDThe Company,aMissouri corporation,operatesacommercial printing plant in St.Louis County,Missouri,from whichitships annuallyproductsvalued in excess of$50,000 directlyto points outside the State.The Companyadmits, and I find,that it is an employer engaged incommerce within the meaning of Section 2(2), (6) and (7)of the Act,and that theUnionisa labor organizationwithin the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbout 90 percent of the Company's printing is done bythe lithographic process, and about 10 percent withletterpresses.Sixemployees,working solely in thelithographic unit, have been represented by the Union forabout 6 or 7 years. The employees in the composing room(whichperformpreparatoryworkforboththelithographic offset press operation and the letterpresses),and the single employee in the letterpress department havebeen unrepresented. The remaining plant employees are apaper cutter, represented by a differentunion,and twounrepresented shipping department employeesOn May 5, the letterpressman and one of the twofull-time employees in the composing room went to theUnion's office and signed authorization cards, seekingrepresentationby the Union. On May 13, the Unionrequested recognition.Whether or not the Companygranted recognition is in sharp dispute.B. Alleged Voluntary RecognitionThe complaintallegesthat the Company, after a cardcheck, granted voluntary recognition to the Union as theexclusivebargaining representative of the "letterpressdepartment including letterpress operator and composingroom employees." It further alleged that the Companyagreed to include these employees in the coverage of theUnion's contract covering the lithographic unit, "exceptthat the parties would negotiate wages."In support of these allegations, General Counsel'switness,Union Vice President Marvin J. Mantei, testifiedthat he and Union President Walter Creel on May 13 metat lunch with Company President Louis Fishman, andlaterat the plant with Fishman and Supervisor PeterBruno.At the lunch meeting, according to Mantei, UnionPresident Creel told Company President Fisher that under"the provisions of our contract, Section 3.4, that when werepresented the majority of the people in a departmentunorganized ... it entitles us to claim recognition for thatdepartment. Mr. Fishman said that we do have two peoplein that department and he said O.K." Mantei furthertestified that Fishman said that the Company would haveno problem bringing up the wages, and "stated we wouldgo back and see Pete Bruno" and have a tour of the plantLater they met with Supervisor Bruno in the conferenceroom,and"PresidentCreel toldMr.Fishmanwerepresented a majority of the people in his letterpressdepartment."Then,afterbothFishman and Brunoexamined the two authorization cards, Fishman (inMantei's words) "said there would be a phone call thefollowingThursday to tell us when to meet [with],Supervisor Bruno so he could work out the wage schedule'on these people." (It is not disputed that when Mantel'telephoned the Company on May 28, both Bruno andFisher advised him that the employees did not want aunion.No petition was filed for an election.)Both President Fishman and Supervisor Bruno deniedthat recognition had been granted. Fishman testified thathe raised problems which would be caused by the Union'srepresenting composing room and letterpress departmentemployees,who are ordinarily represented by otherunions. According to him, he told the union representativeat lunch that he would have to talk to Supervisor Bruno,and then after discussing various problems in the meetingat the plant, "it was understood we would consider all theproblems, pros and cons, and then let them know if wedecided they could represent these two people." Accordingto PeterBruno,the conference at the plant concluded withFishman saying, "Well,it'sup to Pete[Emphasissupplied].We'll see what he thinks and we'll sit down anddiscuss this," whereupon Creel suggested that Bruno get intouch with Mantei. Both Fishman and Bruno denied beingshown the cards.When Union President Creel was called as a rebuttalwitness, he appeared to be a reliable, forthright witness,with a reasonably good memory of what had transpired.Concerning the luncheon meeting, Creel credibly testified(inagreementwithMantei's testimony,deniedbyPresident Fishman) that Creel referred to the Union'sright under the lithographic contract to represent newlyorganized employees, and further testified that he toldFishman "we do represent the rest of the people in yourplant ... and we want to sit down with you and negotiateasettlementaroundtheseparticularindividuals."However, Creel did not corroborate Mantei's testimonythat Fishman said "O.K." In agreement with Fishman'stestimony, Creel recalled that Fishman said that "we'llhave to talk with Pete." Concerning the meeting at theplant,Creel credibly testified (in agreement with Mantei)that both company representatives, Fishman and Bruno,examined the authorization cards. Creel also crediblytestified that he told Fishman "there shouldn't be toomuch of a problem putting these people under the fringebenefitsbutwe'd have to negotiate wages." Fishmanraised the problem of paying union wages to Roy J.Kelsey,adisabledveteranworking - full-time in thecomposing room, and Creel responded, "Well, I'm surewe could work something out." Then Supervisor Brunomentioned a retired compositor, Nino Caradonna, whocame in "occasionally" when they might call him in, andCreel assured them that that was no problem, somethingcould be worked out. Bruno asked whether the Unioncould refer a compositor when the Company needed one,and Creel answered in the negative, stating that theCompany would have to advertise as in the past, and that"We have the same problem with our lithographers andphotoengravers."Creel then gave testimony similar tothatgivenbySupervisorPeteBruno, that at theconclusion of the meeting, Fishman said, "Look, I'm CLARK-SPRAGUE, INC.625going toleave it up to Pete"(Emphasis supplied), andthat Bruno was supposed to contact Mantei to meet andpursue the matter. Creel testified that "There was nodoubt in my mind we were going to negotiate a contract,"although there was no decision that they would bediscussing anything specifically, like wages.There was evidently a misunderstandingThe unionrepresentatives apparently believed (1) that the Company,by examining the cards and beginning to discuss wages forthe two card signers and the full-time disabled compositor,had recognized the Union as the bargaining representativeof the three full-time employees in the composing roomand the letterpress department, and (2) that anarrangement had been made for Supervisor Bruno to meetwith the union representatives and negotiate a contract.However the company representatives were apparentlyunder the impression that when President Fishman statedhe was leaving the matter to Bruno's discretion, Fishmanwas referring to whether or not the Company wouldvoluntarily recognize and bargain with the Union In viewof this misunderstanding, I find (in agreement with theCompany) that the evidence fails to support the allegationof voluntary recognition.The Companyfurther contends that the employees inthe composing room and letterpress department could notconstitute an appropriate unit because they are in twoseparatedepartments,and because the two shippingdepartment employees would have to be included in anyresidual unit of unrepresented employees.The Board hasheld, however,that a residual unit may be appropriatewithout including all unrepresented employees,insuchcircumstances as when they share common supervision,thework is functionally integrated,and they have closework ties.Equitable Gas Company,I11NLRB 453, 455.Here, the composing room and letterpress departmentemployeeshavecommon supervisionwithotherproduction employees in the printing operations, thecomposing room employees perform preparatory work forboth the offset and letterpress printing, and the composingroom and letterpress department employees are the onlyunrepresentedproductionemployees.The shippingdepartment (consisting of a driver and a shippingclerk-porter)is located in the plant about one-half blockfrom the composing room and the letterpresses,and theonly interchange between the production employees andthe shipping department employees occurs when theshippingdepartmentisshort-handed,andtheletterpressman performs some work there(estimated toamount to about 10 percent of his time)Under thesecircumstances,Ifind that the composing room andletterpress department employees have closer work ties,and a greater community of interest,with the otherproduction employees than with the shipping departmentemployees,and may constitute an appropriate residualunit of printing production employees.Gaylord PrintingCo , 135NLRB510, 511. Contraryto the Company'scontention that Caradonna(the retired compositor)shouldbe included,the evidence clearly shows that he is not aregularpart-time employee,but instead is a casualemployeewho is called intermittently to work onparticular jobs or to replace employees on vacation. Heperforms no work between January 3 and the second weekinApril,and workedonly 7days in 1969 before theUnion requested recognition onMay 13. He thereforeshould be excluded.C. Alleged InterferenceLetterpressman Steve Wisniewski was on vacation fromMay 5, the day he signed an authorization card, untilMay 19. It is undisputed that shortly after he returned towork, Supervisor Bruno went to the press where he wasworking and asked him if he was interested in the Union.Wisniewski answered that he was not, that he hadchanged his mind That ended the conversation. TheGeneralCounselcontendsthat"byquestioningWisniewski as to his attitude about the Union, shortlyafterWisniewskihad signed up with Local 252,Supervisor Bruno .. violated Section 8(a)(l) of the Act."Of course, under some circumstances, such integrationcould be coercive However, I find that here, the GeneralCounsel has failed to prove any surrounding circumstanceswhich would cause this casual interrogation to have acoerciveimpactonWisniewskiIshallthereforerecommend dismissal of the allegation that the Companyillegally interrogated this employee (In his brief, theGeneralCounsel contends that the Company furtherviolated Section 8(a)(1) by subsequently giving Wisniewskia wage increase, "the timing and nature" of which "canleave no doubt that Respondent's motive was to subvertWisniewski's interest inLocal252."However, thecomplaint does not contain such an allegation, and thematter was not fully litigated.)The other allegations of interference are based on aconversation which SupervisorBrunohad with the othercard signer, compositor Steven A. Menke, sometime thelatter part of May. Menke's testimony about the incidentwas not disputed. He credibly testified that Bruno calledhim into the plant office and offered him the typesetterscale of $4.74 an hour, and 4 weeks vacation (Menke wasbeing paid $3.71, with a 2-week vacation) if he wouldwithdraw from the Union and join Local 8 of thetypesetters'union (International Typographical Union).Bruno explained that there were not many typesetters intheUnion to replace Menke if he should leave. Menke(who testified on cross-examination that "there is noreason to expect I am going to be a typesetter the rest ofmy life") told Bruno that he was interested in attendingtheUnion's Graphic Arts Institute to learn lithography.Brunoresponded thatMenkewas needed in thecomposing room, not in the lithographic end of thebusiness.Bruno said (in Menke's words), "I was to lethim know whether I was going to continue with" theUnion. (Thereafter,Menke did not withdraw from theUnion, and did not receive the $1 03-an-hour increase, northe additional 2 weeks vacation.)In its brief, the Company contends that in thisconversation, Supervisor Bruno "was doing no more thanpointing out to Menke that if he became part of Local 8and subject to its contract in the'printing industry in StLouis, he would receive the benefits set forth in thatcontract." I disagree.Brunowas offering Menke the wageincrease and the 2 additional weeks of vacation if hewould drop his support of the Union and join Local 8This, I find, clearly was the offering of benefits for Menketo abandon the Union, for the purpose of undermining theUnion's strength (as alleged in the complaint) and violatedSection 8(a)(1) of the Act. Also, I find that SupervisorBruno'sinstruction thatMenke let Bruno know if he wasgoing to continue his affiliation with the Union - underthe circumstances thatMenke's withdrawal from theUnion was a prerequisite for receiving the increase inbenefits- constituted coercive interrogation, furtherinterferingwithMenke's exercise of Section 7 rights, in 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8(a)(1).D. Alleged Refusal toBargainOn May 23, when the Union requested recognition, itrepresented a majority of two of the three employees in anappropriateresidualunitofcomposing room andletterpressdepartment employees. As previously found,though,theevidencedoes not support the GeneralCounsel's contention that the Company granted voluntaryrecognition.Therefore,therewasnosubsequentwithdrawal of recognition,as alleged in the complaintIn its brief, the General Counsel citesN.L R B v.Gissel Packing Company,395 U.S. 575,and argues thateven if recognition was not granted,the Company violatedSection 8(a)(5) byrefusing the May 13 bargaining requestand engaging in unfair labor practices,undermining theUnion'smajority and precluding the holding of a fairelection.However,the evidence does not establish that theCompany coerced card signer Wisniewski into changinghismind about supporting the Union,and the Company'sonly 8(a)(l) violations did not succeed in causing Menke,the other card signer,towithdraw his support. Underthese circumstances,Ifind that the General Counsel hasfailed to prove a violation of Section 8(a)(5), and that abargaining order is not necessary to remedy the limitedunfair labor practices found.CONCLUSIONS OF LAW1.By engaging in coercive interrogation and offeringwage and vacation benefits for abandoning the Union, theCompany committed unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.2.The General Counsel has failed to prove that theCompany unlawfully refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the ActTHE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that itbe ordered to cease and desist from such conduct andfrom any like or related invasion of its employees' Section7 rights, and to take affirmative action, which I findnecessary to remedy and remove the effect of the unfairlabor practices and to effectuate the policies of the Act.Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act issuance of thefollowing:ORDERRespondent,Clark-Sprague, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Attempting to discourage composing room andletterpress department employees from supporting Local252,LithographersandPhotoengravers InternationalUnion,AFL-CIO,by offering any of them wage andvacation benefits for abandoning that Union and joining adifferent union.(b) Coercivelyinterrogating any of its employees abouthis continued support of the Union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its St Louis County, Missouri, plant copiesof the attached notice markedAppendix."' Copies ofsuch notice, on forms provided by the Regional DirectorforRegion 14, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintainedfor60consecutivedays thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material(b)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.'IT IS ALSO RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein'In the event no exceptions are riled as providedby Sectign 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall,as provided in Section102 48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjections thereto shall be deemedwaived forall purposes In the eventthat the Board'sOrder is enforced by a judgmentof a United States Courtof Appeals,thewords in the notice reading "PostedbyOrder of theNationalLaborRelationsBoard"shallbe changed to read"Postedpursuant to a Judgmentof the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board ",In the event that this Recommended Order is adoptedby the Board,this provision shall be modified to read"Notify theRegionalDirector forRegion 25,inwriting,within 10days fromthe date ofthisOrder, whatsteps theRespondent has takento comply herewith "APPENDIXNOTICETO EMPLOYEESPosted byOrderof the National Labor RelationsBoard an agency of the United States GovernmentWE WILLNOT attempt to discourage composingroom and letterpress department employees fromjoining and supportingLocal252,Lithographers andPhotoengravers InternationalUnion,AFL-CIO, byoffering wage and vacation benefits for abandoning thatUnion and joining a different union.WE WILLNOT coercively question any composingroom or letterpress department employee about whetherhe continues to supportLocal252, Lithographers and,Photoengravers International Union,AFL-CIO.WE WILLNOT unlawfully interferewithouremployees'union activities.DatedByCLARK-SPRAGUE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. CLARK-SPRAGUE,INC.627Any questions concerning this notice or, compliance1040 Boatmen's Bank Building, 314 North Broadway, St.with its provisions, may be directed to the Board's Office,Louis,Missouri 63102, Telephone 314-622-4167.